                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TONY L. MUTSCHLER,                                   No. 4:17-CV-02235

                 Petitioner,                             (Judge Brann)

         v.                                              (Magistrate Judge Carlson)

    THOMAS MCGINEY, et al.,

                 Respondents.

                                           ORDER

                                         MAY 7, 2019

        Tony L. Mutschler filed this 28 U.S.C. § 2254 petition seeking to vacate his

state conviction and sentence.1 On March 13, 2019, Magistrate Judge Martin C.

Carlson issued a Report and Recommendation recommending that this Court deny

Mutschler’s petition as time-barred.2 No timely objections were filed to this Report

and Recommendation.

        Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Conversely, “[i]f a party objects

timely to a magistrate judge’s report and recommendation, the district court must




1
     Docs. 1, 4.
2
     Doc. 30.
3
     Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
     (3d Cir. 1987) (explaining that court should in some manner review recommendations
     regardless of whether objections were filed).
‘make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.’”4 Regardless of whether

timely objections are made, district courts may accept, reject, or modify—in whole

or in part—the findings or recommendations made by the magistrate judge.5 Upon

de novo review6 of the Report and Recommendation, this Court finds no error in

Magistrate Judge Carlson’s conclusion that Mutschler’s petition is time-barred.7

Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 30) is ADOPTED;

       2.      Mutschler’s 28 U.S.C. § 2254 petition (Doc. 1) is DISMISSED;

       3.      A certificate of appealability shall not issue; and




4
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    In a separate matter, on April 11, 2019, Mutschler notified the Court that he was in transit and
    unable to mail any documents. Mutschler v. Tritt, 3:14-cv-02477. This occurred after
    objections were due in this matter and should not have impacted Mutschler’s ability to file
    timely objections. Nevertheless, out of an abundance of caution, this Court will review the
    Report and Recommendation de novo.
7
    The Court notes that Mutschler previously filed a § 2254 petition that was dismissed as
    untimely. Mutschler v. Tritt, 3:15-cv-00472, 2015 WL 3953183 (M.D. Pa. June 29, 2015).
    That dismissal operated as an adjudication on the merits, and Mutschler is barred from filing
    another § 2254 petition without authorization from the United States Court of Appeals for the
    Third Circuit. Rohn v. Horton, 508 F. App’x 170, 171 (3d Cir. 2013). Mutschler did not obtain
    leave from the Third Circuit to file this § 2254 petition and, for that additional reason, this
    Court lacks jurisdiction to consider Mutschler’s petition. Id.

                                                 2
4.   The Clerk of Court is directed to CLOSE this case.



                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                                3
